Title: Thomas Boylston Adams to John Quincy Adams, 28 January 1799
From: Adams, Thomas Boylston
To: Adams, John Quincy


          
            M.
            Philadelphia 28 January 1799
          
          I received your favor of Novr: 13th: with an enclosure for J Hall, yesterday, by the New York mail. It came by a vessel, which left Hamburg only one day later than myself and was enclosed by Mr: Pitcairn in hopes it might reach me before I got out of the River.
          I will begin by acquainting you and Mrs: A— with the health of all your friends. Our good mother, from whom I have not yet heard directly writes to my father & Mr: Shaw almost every post and apparently in good spirits. I expect to set out on the 28th: currt: to make her a visit. I have a letter of congratulation upon my safe return from Mr: & Mrs: Johnson, which informs me of the health of all their family, and discovers much anxiety to learn the state of Mrs: A——s health, which they observe is not mentioned by herself in the letters they received. I wrote to them myself on my first arrival at New York, but my letter had not at the date of theirs been received. In my answer to their letters I have entered somewhat largely into those particulars, which the Princess Ferdinand used so inexorably to extort from me respecting Mrs: A. Thus much for the bill of health.
          I am collecting gradually, that kind of information, for which we used to thirst so much, and shall endeavor to communicate it to you as regularly as opportunities will allow. I have already written you at some length by Mr: McHenry, who sailed about the 21st: instt:. I understand that a file of Newspapers for six months back, has just been made up for you at the Secy of S——s Office. At the close of the Session you will receive the laws and journals.
          I wrote you perhaps rather hastily in my last, an opinion, which I promised to correct if I saw cause. I will not revoke any part of it even now, but least you should think more implied than was intended in what I wrote, it may be useful to observe, that no greater circumspection is required in your communications, than for the last twelvemonth has been observed. As to asking your recall, I think you may do it with propriety in the course of this year and indeed when

you have accomplished or failed in the object of your present mission. I am not likely to advance your private affairs, more than those, who were first entrusted with them, but at least they shall not grow worse. Money can be employed at a legal interest of 8 per cent, with the National Government as security, (possibly a hazardous one) but the course of Exchange has never been less favorable for drafts upon Europe than at this moment.
          Since writing the above I have had a conversation with Mr: Pickering respecting two or three objects upon which you wished information. I understand that as it respects your Salary, he has written you an authority to draw for it upon England, if that will accommodate you better than the former arrangement, and he informs me that he has thought it but just and equitable, that you should be indemnified for the loss you sustained in consequence of the course of Exchange, between Holland & England at the time you left the former. I am pretty sure he told me, that he had written to you on the subject. The draft which you gave me upon the Bankers at Amsterdam, for f1125, or 450 Dls: I have received at par from the Secy State, giving him a receipt upon the back of the order, which will enable him to charge the amount to your account with the Department and which will leave that sum for other purposes in the Bankers hands. It did not occur to me at the time I was negotiating this business to enquire whether I could receive your salary here, for which I am authorised to draw upon Holland; but I will take an early opportunity of conversing with him on the subject and acquaint you with the result.
          I find your reputation, very high here for punctuality accuracy and frequency of communication, and the utility of your mission seems to be viewed in its just light by such as know the reasons, which properly led to it. If no pacific settlement should take place on the Continent during this season and hostilities should be renewed between France and the Emperor, it may be judged expedient to continue you there, some time longer, but I think you are not destined very shortly to another remove. Observe however, that I write upon my own authority and observation merely, respecting this subject; but your opinion has been so warmly seconded in the Aurora & elsewhere, that I can perceive it has produced an effect.
          You must not expect me to transmit public documents, but I will mention two or three of a recent date, worthy your notice. If the newspapers reach you, which have lately been sent, you will find them there.
          
          Mr: Marshall since his return, was applied to by a Gentleman in Virginia, for his opinion upon the Alien & sedition laws, (as they are stiled) and his answer, which was pointedly opposed to these laws on Constitutional grounds, contained a devellopment of principles & sentiments on public affairs, that has caused much astonishment and surprise among the friends of government, who thought well before of his talents & his honesty. I have not myself got sight of these papers, and therefore only mention, that the evident effect they have produced, is alienation & disgust towards the writer. I can say nothing like an opinion of my own on the subject. The letter was written for electioneering purposes and surely not intended for the public eye. In Virginia a friend of the National Government must do violence to his conscience, before he can secure an election. Marshall wanted to come as a Representative and I have no doubt strained his principles in this answer; with the public however, this is an aggravation rather than an alleviation of his offence, but in Virginia it may gain him an election.
          Mr: Gerry returned in safety and brought with him another budget of Dispatches & correspondence, which have just been published, with a Report of the Secretary of State upon them. You will probably get them by this occasion.— The Jacobins dont like them. Mr: G— has not been so violently abused in the public prints as it was expected he would be. There seems to be an uncertainty which party ought to claim him—
          A letter has recently appeared in our papers, from Joel Barloe in France to Mr: Baldwin one of the Representatives from Georgia, who is a brother in law of the writer. It was communicated to S. T. Mason of the Senate in great confidence. He lent it to M Lyon, who published or procured its publication in the state of Vermont, where he was soon after indicted for it under the sedition law, found guilty in the federal Circuit Court & sentenced by Judge Patterson to five months imprisonment and a fine of 1000 Dls, which sentence he is now fulfilling, and as the term of imprisonment will expire before the rising of Congress—he is expected to arrive here in season to take his seat, claim his mileage and then go home again.
          The letter will speak for itself, as I enclose it to you; the writer, one would think, would never dare to set his foot on American ground again; but should he return and hereafter be called to the first employments & the highest honors in the Country, who would dare to be surprized? Would public decency be more outraged, by such an event, than by the re-election of Matthew Lyon as a Representative

in Congress of Dr: Logan as a Representative in the Legislature of this State, or of William Blount as Governor of Tennesee? This last has not yet taken place, though little doubt is entertained but it will. Even Mr: Monroe is a candidate for the vacancy in the Senate of the U. S. occasioned by the sudden death of Mr: Tazewell.
          Explain, if you can, these facts and reconcile them with that public spirit & that attachment to the National Government, which the addresses have almost universally breathed. Nevertheless we hear that the Legislature and Governors of Vermont of New York & the Governor of Virginia, with a majority of his Council chosen by the Legislature, are federal. Of Vermont and New York it is true, perhaps of Virginia, but the legislature of that state is strongly Anti— North & South Carolina & Massachusetts have ameliorated the character of their Representation, and the federalists count on a considerably stronger majority for the next, than the present Congress. The opposition are very bitter & rancorous. I believe them nearly desperate, but not yet prepared for a trial of strength with the Government in any overt acts. Virginia is in a ferment, but she will have few associates, so far as I can judge—
          Respecting my own prospects, I have only to inform you, that I have made up my mind to open an Office in this City, as soon as I can make a visit to Massachusetts & return. The discouragements of this resolution are such as time may remove. None of them seem so formidable to me as the pestilential disorder, which annually afflicts this City; it is hoped that even this will yield to time & severe precaution.
          My inducements for fixing here are, that I studied law in this place, and am in some degree prepared to renew the practice without a long apprenticeship. That whatever weight or reputation the name of my old Master transfers to such as were his pupils is in a great degree local; that from having been once established here, or rather made a beginning in the profession, I shall not be looked upon as an intruder, when I resume my station at the Bar; and lastly, that there seems to be business and encouragement enough for the industrious & persevering members of the Profession.— I might have settled in Massachusetts under prospects more immediately flattering in some respects and more perhaps to the satisfaction of our family, but I apprehend not eventually so much to my own benefit.
          I am so frequently interrupted in my letter, that you will remark an incoherence and want of connection in many parts of it. The great secret, why we are generally so negligent correspondents after

our return to our own Country is, that scenes of pleasure long unfelt and untasted crowd upon us in such quick succession, that they banish Europe & all it contains from our recollection; but while you and your family are among the contents, be assured they will ever live in the fondest remembrance of / Your’s.
          
            PS. I beg to be particularly remembered to Dr: Brown & his family; to Mr: Richard & to Count Brühl’s family. I have seen Mr: Liston and answered his queries respecting all his old Berlin friends. Tell Mr: Garlike that I have been once into Peter Porcupine’s book store, but have not yet made the acquaintance of the ci-devant Serjeant. He still goes on with his paper, but his stock of wit & fun seem to be somewhat diminished. Like the Porpoise, his activity is greatest in a storm.
            I send you an Almanack, or “a little book in which you may see your father’s face,” likewise one for my sister, to whom I also send much love. Tell her or pray her to write to me often.
            Miss Epps & Mr: Whitcomb will perhaps be glad to see their names in my letter as a token of remembrance.
            Mr: Shaw & self present our best regards to Mr: Welsh, who though last, is not least in our remembrance. His family & friends are well. I set out for New York tomorrow—
          
        